Citation Nr: 1003575	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 7, 1977 rating decision that denied service connection 
for right knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The Board notes that during the course of the appeal, the 
Veteran has submitted current evidence in support of a claim 
for service connection for a right knee disorder.  Such 
evidence is not relevant to a claim of CUE as such a claim 
rests on the evidence of record at the time of the decision 
that is the subject of the claim.  However, these submissions 
effectively raise a claim to reopen the previously denied 
claim seeking service connection for a right knee disorder.  
Therefore, the Board REFERS this claim to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The March 7, 1977 rating decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.


CONCLUSION OF LAW

The March 1977 rating decision that denied service connection 
for right knee arthritis was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.105, 3.400 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well- grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that, as CUE claims are not conventional 
appeals and are fundamentally different from any other kind 
of action in the VA adjudicative process, the duties 
contained in the VCAA are not applicable to CUE claims.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged; thus, no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 240 F.3d 
1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" in a 
CUE case because "there is nothing further that could be 
developed").

II. Analysis

Rating actions are final and binding based on the evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2009).
The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . .

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the Court has held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Veteran alleges that the March 1977 rating decision was 
clearly and unmistakably erroneous in that the RO failed to 
recognize that his right knee arthritis was a residual of his 
spinal meningitis, which is service-connected and evaluated 
noncompensably.  Therefore, he contends that the proper 
action by the RO was to grant service connection right knee 
arthritis as a residual of spinal meningitis and assign a 
compensable rating.

By way of background, the Board observes that service 
connection was granted for residuals of spinal meningitis in 
a March 1946 rating decision and a 10 percent rating 
evaluation was assigned.  In November 1956, the evaluation 
for this service-connected disability was reduced to 0 
percent.  Thereafter, in December 1976, the Veteran filed a 
claim for service connection for a right knee disability, 
which was denied in the March 1977 rating decision.  In May 
1984, the Veteran filed a claim to reopen the claim of 
entitlement to service connection for a right knee 
disability.  The claim to reopen was granted and service 
connection again denied in an August 1984 RO decision and a 
June 1985 Board decision.  In January 2006, the Veteran again 
filed a claim to reopen a claim for service connection for a 
right knee arthritis, which was denied in an April 2006 
rating decision.  In June 2008, he filed a claim of CUE with 
the March 1977 rating decision.

The Board notes that in the Veteran's CUE claim, he asserts 
that he was originally granted a 10 percent rating evaluation 
for residuals of spinal meningitis on the basis of arthritis 
in his right knee; thus, he contends that service connection 
should have been granted for right knee arthritis in the 
March 1977 rating decision.  The Veteran has not specifically 
raised CUE in either the March 1946 or November 1956 rating 
decisions relevant to his rating for residuals of spinal 
meningitis.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo.  In evaluating 
whether there was CUE in the March 1977 rating decision, the 
Board finds that the decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.

First, the Board observes that the Veteran's residuals of 
spinal meningitis were originally rated as 10 percent 
disabling on the basis that he had had spinal meningitis.  
The record does not demonstrate that any specific residuals 
were identified.  Thereafter, the Veteran complained of 
arthralgia in the right knee, but a May 1947 X-ray of the 
right knee was negative.  The Veteran was then afforded a VA 
examination in September 1956 where the examiner found no 
disease and stated that review of systems was negative, and 
the rating evaluation was reduced to noncompensable.  

In connection with the December 1976 claim, the Veteran 
submitted lay statements from friends regarding the existence 
of his right knee disorder, and a VA examination of the right 
knee was performed in January 1977.  The VA examination found 
osteoarthritis of the right knee.  In the March 1977 rating 
decision, the RO found that the Veteran had a current 
disability, but since X-rays of the right knee in service in 
1943 and post-service in 1947 were negative, the RO concluded 
that service connection was not warranted.  

The Board sees nothing in the record that indicates that 
there was any error in the March 1977 rating decision that 
compels the conclusion, by any reasonable mind, that the 
result of that decision would have been manifestly different 
but for the error.  See Fugo.  Nor is there evidence that the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  Id.

Prior to the January 1977 VA examination, there was no 
competent evidence of a diagnosed disorder of the right knee; 
hence, contrary to the Veteran's argument, he had not been in 
receipt of benefits for his spinal meningitis on the basis of 
having right knee arthritis.  The RO decision accurately 
documents the facts of record that were relevant to the 
claimed right knee disorder and determined that the evidence 
was against a relationship between current right knee 
arthritis and the Veteran's military  

There is no indication that there was any error in the March 
1977 rating decision.  To the extent the Veteran may disagree 
with how the facts were weighed or evaluated by the RO in 
reaching its decision in March 1977, the Board emphasizes 
that such disagreement with how the facts were weighed is 
insufficient to constitute CUE.  See Russell, Fugo.  The 
Veteran's remedy at that time was to appeal the March 1977 
decision to the Board.  He did not do so and the Board may 
not now reweigh the facts as considered in March 1977.

Moreover, the Board observes that no VA opinion regarding the 
etiology of the Veteran's right knee arthritis was obtained.  
However, although such opinion would have been helpful to the 
claim, the failure to obtain an opinion amounts to simply a 
failure of the RO in the duty to assist, which does not 
constitute CUE.  See Crippen; Caffrey.

Finally, there is no indication that the RO erroneously 
applied the law applicable at the time.  In this regard, the 
Board observes that, when applying § 3.102, VA adjudicators 
afford the benefit of the doubt to the Veteran by assigning 
as much weight to the favorable evidence as to unfavorable 
evidence.  Further, the claim was not denied on the sole 
basis that the disorder was not diagnosed until after 
service; thus, there is no indication that the claim was 
denied due to a clear and unmistakably erroneous application 
of the law under § 3.303(d).  Thus, the Veteran's arguments 
amount to no more than a disagreement with how the evidence 
of record in March 1977 was weighed.  See Russell.  The 
record does not show that an error in fact or law was made in 
March 1977, such that a manifestly different decision would 
have resulted if the error was not made.

For the foregoing reasons, the Board finds that the March 
1977 decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect.  Accordingly, the Board concludes that the decision 
made was not clearly and unmistakably erroneous and revision 
or reversal is not warranted.


ORDER

The March 1977 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


